Citation Nr: 0303981	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 until 
April 1946, and from June 1948 until October 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision that denied 
service connection for a right knee disorder.  

The veteran presented testimony at the VA regional office in 
May 2002; the transcript of which is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Chronic right knee disability was first clinically 
indicated many years after discharge from active duty.

3.  The veteran was involved in an automobile accident in 
1995 subsequent to which private clinic notes indicated that 
he developed chronic right knee symptomatology for which a 
right total knee replacement was recommended.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, and arthritis may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A, 5107 (West 2001 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he injured his right knee disorder 
in service with continuing symptoms thereafter.  He maintains 
that this resulted in his having to have surgery within a 
year or two of active duty, and ultimately had to have a 
right total knee replacement.  It is contended that service 
connection for right knee disability should thus be granted.  

Preliminary Matters:  Duty to Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002)).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R.§ 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the February 2000 statement of the case and the February 2001 
and October 2002 supplemental statements of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  The Board thus finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim and have been afforded opportunities 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the duty 
to notify has been met.

The Board finds that all necessary development has been 
accomplished and that RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration, to include the retrieval of private records 
and a VA examination in June 2001.  Significantly, neither 
the appellant nor his representative has indicated, and there 
is otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Factual Background

The service medical records reflect that the veteran was seen 
in sickbay in November 1948 for complaints not pertinent to 
this appeal where he also noted that he had a 'trick knee' 
after prolonged standing.  He was examined and no evidence of 
anatomical deformity or dysfunction of the knee was found.  
In June 1949, the veteran was examined for complaints of 
arthralgia of 36 hours duration of both ankles, knees and 
wrists, as well as other symptoms.  It was believed that this 
represented sensitivity to penicillin.  It was recorded that 
he had a history of arthritis of the right knee from three 
years before with a question of rheumatic fever.  It was 
noted, however, that there was no tenderness of the joints at 
that time.  A March 1950 entry related that the veteran 
developed pain and received treatment for foot pain during 
his first period of active duty and had continued to have 
pain after he re-entered service in June 1948.  It was 
reported that he received further treatment in this regard 
but subsequently developed pains in the legs and around the 
knees, primarily on the right, which was noticed mainly at 
night.  Examination at that time disclosed no locking or 
clicking, although he related that the knees had given way at 
times.  The veteran had full range of motion in all joints 
and the knees were reported to be negative.  A June 1950 
clinic note indicated that he complained of aching of both 
knees and feet, but that pain was minimal.  He subsequently 
appeared before a physical evaluation board primarily for 
symptoms relating to pes planus.  It was noted in October 
1950 that he was discharged from medical treatment, and that 
physical examination for separation revealed no need for 
further treatment.  It was recorded in October 1950 that the 
veteran was being discharged from service on the basis of 
[unspecified] physical disability.  

The post service record reflects that the appellant filed a 
number of claims over the years but did not indicate that he 
had any problem with the right knee.  He was evaluated at the 
VA in November 1954 after reported injury to his back three 
years before after lifting an automobile, but no right knee 
complaints were recorded at that time.  The appellant 
underwent a mastoidectomy at the U.S. Naval Hospital in May 
1958 where it was noted that physical examination was 
unremarkable except for disease in the right ear.  

Extensive private clinic records dated between 1994 and 1998 
reflect treatment for multiple complaints and disorders, 
primarily for orthopedic disability relating to the spine and 
left hip.  The notes contain no reference to the right knee 
until August 1995 when it was recorded that he admitted that 
right knee pain had been very bad for the past few days, and 
had been present since an accident.  A November 1995 entry 
indicated that he had been in a car accident since his last 
visit in March 1995 which had resulted in some right knee 
difficulties, including locking, clicking, and giving way of 
the right knee, as well as medial joint line tenderness.  X-
rays were interpreted as showing collapse of the medial joint 
space with significant narrowing of the lateral patello-
femoral joint space.  It was felt that he was an excellent 
candidate for a right total knee arthroscopy.  It was 
reported that he had had multiple cortisone injections with 
some relief, but that he continued to have a painful right 
knee.  In March 1998, it was recorded that he believed that 
arthritis in the knee was getting worse.  R. F. Sing, D.O., 
FACEP, FACSM, wrote in August 2000 that the veteran "reports 
that the recurrent pain and swelling to the right knee is a 
direct result of an injury that occurred while he was guard 
duty walking his post on tour of duty in Panama while in 
service."  It was noted that the injury had occurred in 1949 
and that he was operated on in 1951 for unspecified internal 
derangement.  It was reported that since that time, he had 
received intermittent physical therapy, exercises and 
occasional cortisone injections to the right knee, and that a 
total knee replacement had been recommended by his orthopedic 
surgeon, Dr. Booth, for the severe degenerative changes that 
had occurred as a result of the twisting injury of 1949.  R. 
E. Booth, Jr., M.D., wrote in August 2000 that the appellant 
had recently undergone a right total knee arthroplasty for 
degenerative arthritis.  It was related that the veteran 
first presented to him for that problem in November 1999, and 
that "he recalls difficulty with his knee beginning with an 
injury sustained during his years of military service."  Dr. 
Booth opined that "[i]t would appear historically that this 
patient's current problem is the culmination of the initial 
insult."  

The appellant underwent a VA examination in January 2001 for 
compensation and pension purposes and provided history to the 
effect that while walking perimeter duty in Panama around 
1950, he tripped and fell on his knee and sought treatment in 
sickbay.  He stated that after service, he saw an outside 
physician for right knee complaints and underwent an 
operation in 1952.  He related that it was fine for a while, 
but that he began to need cortisone shots about two years 
later, with continuing problems thereafter, for which a total 
knee replacement had been recommended.

The VA examiner indicated that the claims folder was reviewed 
and reference was made to service medical records noting 
right knee complaints, a private treatment record dated in 
November 1995 relating knee disability to a recent car 
accident, and private physicians opinion relating current 
knee disability to service.  A comprehensive physical 
examination was performed.  The examiner related that 
although the veteran had complained of right knee complaints 
on a couple of occasions during active duty, physical 
examination at those times revealed a normal right knee or no 
evidence of anatomical deformity.  The examiner further noted 
that there was no mention of right knee pain or any ongoing 
problem with the knee in any of the treatment entries after 
service.  It was therefore the VA examiner's opinion that no 
evidence was found to connect current knee problems with the 
reported fall in 1949 while on active duty.  It was felt that 
current right knee disability was more likely than not 
unrelated to service.  The examiner added that if the veteran 
could produce some connecting medical documentation relating 
to the right knee between 1950 and 1994, the opinion could 
certainly be changed. 

The veteran presented testimony upon personal hearing on 
appeal in May 2002 to the effect that he tripped and fell on 
guard duty during service and had continuing problems after 
that time.  He stated the knee was operated on within a year 
after service but that he was unable to obtain the records.  
He related that he continued to have right knee pain and 
received treatment for the right knee throughout the years 
after service.  

Legal Analysis

The service medical records reflect that the appellant did 
indeed have right knee complaints on several occasions he was 
treated during service, but physical examination disclosed no 
abnormal right knee findings.  He has stated that he 
continued to have right knee symptoms after service leading 
to surgery in 1952, but there is clinical documentation in 
the post service record indicating that he sought any 
treatment in this regard.  The Board observes that the 
appellant applied for service connection and/or VA treatment 
for other disability immediately following service and 
throughout the years thereafter, but did not refer to a right 
knee disorder on a single occasion during that time frame.  
The record does not contain a clinical showing of right knee 
symptomatology until a private clinical record dated in 
August 1995 indicated that he had had right knee complaints 
since an automobile accident.  An ensuing private clinic note 
dated in November 1995 confirmed that he had been in a car 
accident after his last visit in March 1995, which had 
resulted in some right knee difficulties, including locking, 
clicking, and giving way, as well as medial joint line 
tenderness for which a right total knee arthroplasty was 
recommended.  

Because arthritis was not manifested within the first year 
after service, service incurrence or aggravation may not be 
presumed under the chronic disease presumption afforded by 
38 C.F.R. §§ 3.307, 3.309.

The Board thus finds in this instance that although the 
veteran continues to assert and has testified that he had 
continuing right knee symptoms after service, there is no 
medical evidence to confirm or substantiate such statements 
or testimony that a current right knee disorder is of service 
onset.  There is no assertion that the knee injury was 
incurred in combat.  As a layperson who is untrained in the 
field of medicine, the veteran himself is not competent to 
provide a medical opinion as to this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While his private 
physicians, Drs. Booth and Sing, have both indicated that 
such disability harkens back to injury in service, it is 
clear that their opinions were based on what the veteran told 
them, and not on the factual evidence of record.  No chronic 
pathology of the right knee was demonstrated until after an 
automobile injury many years after service.  In the absence 
of a showing of any continuing complaints or right knee 
treatment in the years following discharge from the military, 
the Board must therefore conclude that the right knee 
complaints recorded in service did not develop into a chronic 
disorder and are unrelated to current right knee disability.  
See 38 C.F.R. § 3.303.  Moreover, upon review of the entire 
record and a physical examination in June 2001, a VA examiner 
clearly concluded that there was no evidence to connect the 
current problem with the right knee to complaints in service, 
and that it was more likely that right knee disability was 
not related to active duty.  Accordingly, a right knee 
disorder is not found to have been incurred in active 
military service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  Service connection 
for such must thus be denied.  

The Board has considered the doctrine of benefit of the doubt 
as to this issue, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

